UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-197552 CALEMINDER INC. (Name of small business issuer in its charter) Delaware 47-0993705 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Shira Halperin 5 BEIT MEIR BET MEIR
